In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-12-00166-CV


                         TRAVIS HAZLEWOOD, APPELLANT

                                            V.

                             S. GARY WERLEY, APPELLEE

                       On Appeal from the County Court at Law No. 1
                                   Tarrant County, Texas
              Trial Court No. 2011-000239-1, Honorable Don Pierson, Presiding

                                       July 9, 2013

                         ORDER REINSTATING APPEAL
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      By order dated May 8, 2013, in response to a Suggestion of Bankruptcy filed by

Appellant, Travis Hazlewood, this Court abated the appeal pursuant to Rule 8.2 of the

Texas Rules of Appellate Procedure. Pending before this Court is a Motion to Reinstate

the appeal filed by Appellee, S. Gary Werley. Attached to the motion is an order from

the United States Bankruptcy Court for the Northern District of Texas Fort Worth

Division lifting the automatic stay to allow the parties to move forward with this appeal.

We grant the motion and reinstate the appeal. See TEX. R. APP. P. 8.3(a).
      The appellate record and briefs have all been filed and the appeal has been

submitted on the briefs. Accordingly, the appeal will proceed in due course.


                                                      Per Curiam




                                           2